DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbakel et al. (US 2015/0362604 presented in Applicant’s IDS) hereinafter known as Verbakel, and further in view of Dierre et al. (US 2015/0221406) hereinafter known as Dierre.
With regards to claims 1 and 15, Verbakel discloses a radiation detector (Abstract) and a detection method [0001], comprising:
a direct conversion material for converting x-ray and/or gamma radiation (Abstract; [0001]; Fig. 5; 109) into electron-hole pairs by direct photon-matter interaction of said radiation in said direct conversion material [0003];
an anode (Fig. 5; 110) and a cathode 108 arranged on opposite sides of said direct conversion material 109, such that electrons and holes of said electron-hole pairs can respectively be collected by said anode and said cathode when a voltage is applied over said anode and said cathode [0013], wherein said cathode is substantially transparent to infrared radiation [0075];
a light guide layer ([0053] Fig. 5; a diffractive plate 112 with optical structures 114) on the cathode 108 at a side of the cathode that is opposite of said direct conversion material 109, wherein said light guide layer is configured to distribute  infrared radiation over said direct conversion material [0053][0061]; and
at least one light emitter 113 abutting on and/or integrated in said light guide layer 112, 114, wherein said at least one light emitter is configured to emit infrared radiation into the light guide layer [0061][0075].
Verbakel teaches that broadband infrared light allows for a combination of 
by heating of the direct conversion material. The reference further teaches the use of diffractive and diffuser plates to provide homogenous illumination [0007][0010] [0061][0078]. Further, the reference further teaches the use of an insulating layer that may be placed on the cathode to prevent a gradient in the direct conversion material.  The insulating layer can prevent cooling, i.e. the direct conversion material may be heated to higher temperatures, and increase the homogeneity of the heating [0077].
Verbakel does not specifically disclose a reflector layer arranged on said light guide layer at a side of said light guide layer that is opposite of said cathode, wherein said reflector layer is configured to substantially reflect infrared radiation. 
In the same endeavor, Dierre discloses a direct-converting x-ray radiation detector (Abstract). Dierre teaches a reflection layer coating that reflects the additional radiation, such as radiation in the infrared range [0013], uniformly onto the semiconductor [0011]. The said infrared radiation is reflected off the 
reflection layer and onto the semiconductor material either once and/or multiple times, resulting in additional charge carriers generated, which counter the polarization occurring in the semiconductor material during the detection of the X-ray radiation [0039].
In view of Dierre, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to exchange the insulation layer of Verbakel with a reflection layer which would minimize polarization (due to drift) by reflecting additional infrared radiation upon the semiconductor material for more charge generation.  The motivation is to prevent drift of the detector due to polarization.

With regards to claim 2, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said reflector layer comprises a metal foil layer. (Dierre; [0013]; metallic films or metalized surfaces)

With regards to claim 3, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said at least one light emitter (Verbakel; 113) is electrically connected to said cathode to receive a power supply current for powering the at least one light emitter. (Verbakel; [0051])

With regards to claim 4, Verbakel, in view of Dierre, discloses the radiation detector according to claim 3, wherein said at least one light emitter is connected to an electrode, such that an electrical current between said cathode and said electrode can power said at least one light emitter. (Verbakel; [0051])

	With regards to claim 5, Verbakel, in view of Dierre, discloses the radiation detector according to claim 4, wherein said reflector layer is electrically conducting (Dierre; [0013][0039]) and electrically connected to said at least one light emitter such as to act as said electrode for powering said at least one light emitter (see the rejection of claim 3). 

	With regards to claim 6, Verbakel, in view of Dierre, does not specifically disclose the radiation detector according to claim 5, comprising a power supply for supplying a first voltage over said anode and said cathode and for supplying a second voltage over said cathode and said reflector layer. However, Verbakel teaches of applying a bias voltage to the anode and the cathode of a CZT crystal [0002]. A bias voltages are commonly applied to an x-ray or gamma radiation direct conversion material for the collection of generated electron-hole pairs and 

	With regards to claim 7, Verbakel, in view of Dierre, discloses the radiation detector according to claim 4, wherein said at least one light emitter abuts on the light guide layer (see the rejection of claim 1), such that the at least one light emitter (Verbakel; Fig. 5; 113) is arranged laterally on one or more sides of the light guide layer (Verbakel; Fig. 5; 112, 114).

	With regards to claim 8, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said at least one light emitter comprises an array of light emitters that are embedded in the light guide layer. (Verbakel; Fig. 6; 113)

	With regards to claim 9, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said direct conversion material comprises a cadmium zinc telluride crystal and/or a cadmium telluride crystal. (Verbakel; [0059])

	With regards to claim 10, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said cathode (Verbakel; 108) continuously covers a first side of the direct conversion material (Verbakel; 109) and wherein said detector is an imaging detector comprising a plurality of anodes arranged in a pixelated grid over a second side of the direct conversion material opposite to said first side (Verbakel; [0049]), such that the electrons generated by interaction of radiation with said direct conversion material can be collected in a spatially resolved manner (Verbakel; [0049]).

	With regards to claim 11, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said cathode comprises indium tin oxide. (Verbakel; [0050])

	With regards to claim 12, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, wherein said at least one light emitter comprises a light emitting diode for emitting light (Verbakel; [0050]) in at least part of the wavelength range of 700 nm to 1600 nm (Verbakel; [0050]).

With regards to claim 13, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, furthermore comprising readout electronics for detecting, counting and/or analyzing the electron-hole pairs by processing an electrical signal obtained from the anode. (Verbakel; [0064])

	With regards to claim 14, Verbakel, in view of Dierre, discloses the radiation detector according to claim 1, a diagnostic imaging system comprising;
a radiation source (Verbakel; Fig. 9; 302); and
a radiation detector in accordance with claim 1 (see the rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ergler et al. (US 2017/0176608)
Shahar (US 2017/0350993)
Schwarzman et al. (US 2014/0070109)
Ergler et al. (US 2015/0030120)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/Primary Examiner, Art Unit 2884